             Case 1:20-cv-02146-TJK Document 3 Filed 08/06/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 DR. SAAD ALJABRI,

        Plaintiff,

        v.                                                   Civil Action No. 1:20-cv-02146

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.

        Defendants.



                          NOTICE OF ERRATA TO COMPLAINT

       Plaintiff Dr. Saad Aljabri respectfully submits this errata to his Complaint, which was filed

on August 6, 2020, at Docket No. 1, in order to correct an inadvertent clerical error. In Paragraph

222, the Complaint stated that a team of Tiger Squad Defendants “arrived at Ontario International

Airport in Ontario, Canada.” That sentence should have read “arrived at Ottawa International

Airport in Ontario, Canada.” Paragraph 228 also inadvertently referred to an attempt “to clear

customs at Ontario International Airport,” but should have read “to clear customs at Ottawa

International Airport.” Both instances were typographical errors.
  Case 1:20-cv-02146-TJK Document 3 Filed 08/06/20 Page 2 of 2




Dated: August 6, 2020                   Respectfully submitted,

                                        JENNER & BLOCK LLP

                                        /s/ David Pressman
                                        David Pressman (pro hac vice
                                        application pending)
                                        D.C. Bar No. 1013431
                                        Jenner & Block LLP
                                        919 Third Avenue
                                        New York, NY 10022
                                        Telephone: (212) 891-1654
                                        Fax: (212) 891-1699
                                        dpressman@jenner.com


                                        /s/ Lindsay Harrison
                                        Lindsay Harrison
                                        D.C. Bar No. 977407
                                        Jenner & Block LLP
                                        1099 New York Avenue, NW
                                        Suite 900
                                        Washington, DC 20001-4412
                                        Telephone: (202) 639-6865
                                        Fax: (202) 639-6066
                                        lharrison@jenner.com

                                        Counsel for Plaintiff




                               2
